The only question sought to be presented by this appeal is the alleged error of the court in the giving to the jury of one certain instruction. It is now well settled that when error is predicated upon the action of the trial court in the giving or refusing to give instructions to the jury, the appellant is required by cl. 5 of Rule 22 of this court to set out in his brief all of the instructions given by the court. Linn Grove,etc., Power Co. v. Fennig (1927), 86 Ind. App. 170,154 N.E. 877; Hiser v. Lichfield (1926), 87 Ind. App. 19,154 N.E. 510; Guetling v. State (1927), 198 Ind. 718, 153 N.E. 765.
The court's instructions are not set out in appellant's brief.
Affirmed. *Page 50